Citation Nr: 0102195	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for bilateral lower extremity neuropathy 
claimed to be due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from February 1970 to December 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision that denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for bilateral lower 
extremity neuropathy claimed as due to VA medical treatment 
(specifically, treatment at a VA medical center (VAMC) in 
August 1997 during which the veteran had surgical removal of 
the gallbladder (cholecystectomy)).


REMAND

The Board notes that the provisions of 38 U.S.C.A. § 1151 
were revised effective October 1, 1997, and since the 
veteran's claim was filed in February 1998, after the change 
in law, the new version of the law applies to his case.  
VAOPGCPREC 40-97.

After issuing the last supplemental statement of the case in 
January 1999, regarding compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral lower extremity neuropathy, 
the RO received a significant quantity of medical treatment 
and examination reports.  Much of the material pertains to 
disabilities and issues unrelated to the § 1151 claim.  
However, some of the additional medical evidence appears to 
be relevant to the § 1151 claim, and the RO should consider 
the evidence as to the § 1151 claim and address the evidence 
in a supplemental statement of the case.  38 C.F.R. § 19.37.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA health care providers who have 
ever treated or examined him for problems 
with his back and lower extremities 
(including, but not limited to, bilateral 
lower extremity neuropathy).  Thereafter, 
the RO should obtain copies of the 
related medical records which are not 
already on file.

2.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (such as any indicated VA 
medical examination/opinion) is completed 
with respect to the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for 
bilateral lower extremity neuropathy.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

3.  Thereafter, the RO should review the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for bilateral lower extremity 
neuropathy.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (which addresses all evidence 
since the last supplemental statement of 
the case, as well as the new version of 
38 U.S.C.A. § 1151), and they should be 
given an opportunity to respond before 
the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


